Citation Nr: 0533277	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  01-07 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for herniated 
nucleus pulposus status post endoscopic discectomy L4-5, 
currently rated as 20 percent disabling, from an initial 
claim of service connection.  

2.  Entitlement to service connection for left knee 
patellofemoral syndrome. 

3.  Entitlement to service connection for right knee 
disorder.

4.  Entitlement to service connection for left wrist 
disorder.

5.  Entitlement to service connection for left foot disorder.

6.  Entitlement to service connection for kidney disorder.

7.  Entitlement to service connection for left sided numbness 
with loss of use of the left arm. 

8.  Entitlement to service connection for alopecia areata.


9.  Entitlement to service connection for stomach pain and 
diarrhea claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for memory loss 
claimed as due to an undiagnosed illness.

11.  Entitlement to service connection for a nervous disorder 
manifested by tremors of the legs claimed as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
February 1988 and from October 1989 to June 1997, including 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board further developed the veteran's claims in April 
2003.  In September 2003, the Board remanded the veteran's 
claims for action consistent with Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  



FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.

2.  Under the rating criteria effective prior to September 
23, 2002, the veteran's service-connected lumbar disability 
was manifested by chronic back pain, degenerative disc 
disease, tenderness, and moderate limitation of motion; 
which did not equate to severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.

3.  Under the rating criteria effective from September 23, 
2002, the chronic orthopedic and neurologic manifestations 
associated with the veteran's service-connected lumbar 
disability were manifested by chronic low back pain, 
degenerative disc disease, tenderness, moderate limitation of 
motion, and no neurological deficits; which did not equate 
to intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
6 weeks during the past 12 months. 

4.  Under the rating criteria effective from September 26, 
2003, the chronic orthopedic and neurologic manifestations 
associated with the veteran's service-connected lumbar 
disability are manifested by forward flexion of the 
thoracolumbar spine of 80 degrees and no neurological 
deficits; which does not equate to forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

5.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

6.  The veteran does not have any current residuals of left 
knee patellofemoral syndrome.

7.  The veteran does not have any current residuals of a 
right knee disorder.


8.  The veteran does not have any current residuals of a left 
wrist disorder.

9.  The veteran does not have any current residuals of a left 
foot disorder.

10.  The veteran does not have any current residuals of a 
kidney disorder.

11.  The veteran does not have any current residuals of left 
sided numbness with loss of use of the left arm.  

12.  The veteran does not have any current residuals of 
alopecia areata.  

13.  The veteran's stomach pain and diarrhea has been 
attributed to his diagnosed psychological problems and as 
findings consistent with irritable bowel syndrome.

14.  There is no competent medical evidence of record 
relating stomach pain and diarrhea to service, including 
service in the Persian Gulf. 

15.  The veteran's complaints of memory loss have not been 
classified as a chronic qualifying disability, as evidence of 
record does not show any objective medical findings of memory 
loss. 

16.  There is no competent medical evidence of record 
relating any memory loss to service, including service in the 
Persian Gulf.

17.  The veteran's voluntary right leg movements have been 
attributed to his diagnosed psychological problems.

18.  There is no competent medical evidence of record 
relating a nervous disorder manifested by leg tremors to 
service, including service in the Persian Gulf.




CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 20 percent for the veteran's service-connected lumbar 
disability of herniated nucleus pulposus status post 
endoscopic discectomy at L4-5 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 
5293 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).  

2.  Left knee patellofemoral syndrome was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  A right knee disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A left wrist disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  A left foot disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

6.  A kidney disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

7.  Left-sided numbness with loss of use of the left arm was 
not incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

8.  Alopecia areata was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

9.  Stomach pain and diarrhea was not incurred in or 
aggravated by service, nor was it due to an undiagnosed 
illness. 38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

10.  Memory loss was not incurred in or aggravated by 
service, nor was it due to an undiagnosed illness. 38 
U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2005).

11.  A nervous disorder manifested by leg tremors was not 
incurred in or aggravated by service, nor was it due to an 
undiagnosed illness. 38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluation - Herniated Nucleus 
Pulposus   

This appeal arises from an October 1998 rating decision that 
granted service connection for herniated nucleus pulposus 
status post endoscopic discectomy L4-5 and assigned a 
10 percent disability evaluation, effective from June 13, 
1997.  In a February 2005 rating decision, the RO awarded a 
20 percent disability evaluation for herniated nucleus 
pulposus status post endoscopic discectomy L4-5, also 
effective from June 13, 1997.  Nonetheless, the issue of the 
initial rating to be assigned for the veteran's service-
connected lumbar disability remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  In 
this case, the Board evaluates the level of impairment due to 
the disability throughout the entire time of the claim and 
considers the possibility of staged ratings, as discussed 
below.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  In this case, the veteran contends that his 
service-connected lumbar disability is more severe than 
currently evaluated, and that an increased evaluation should 
be assigned.  After a review of the evidence, the Board finds 
that the evidence does not support the assignment of an 
increased rating under any of the pertinent rating criteria 
and does not support assigning different percentage 
disability ratings (a "staged" rating) during the time period 
in question.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's descriptions of his current 
lumbar symptoms -- in personal statements, VA examination 
reports, and VA as well as private treatment notes.  The 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a, Diagnostic Codes 5243 and 5293 with respect to 
determining the severity of his service-connected lumbar 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a) (2005).  

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 
23, 2002 and on September 26, 2003.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005)).  In addition, a correction to the regulation 
published in 2003 was published in June 2004.  See 69 Fed. 
Reg. 32449 (Jun. 10, 2004).  The current General Rating 
Formula for Diseases and Injuries of the Spine is discussed 
in detail below.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

As evidence of record indicates that the veteran underwent an 
L4-5 endoscopic diskectomy during active service in 1996, the 
Board has also considered whether a separate, compensable 
evaluation is warranted for any surgical scar.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  The Board further 
notes that, effective August 30, 2002, a new regulation was 
promulgated concerning ratings for skin disorders (including 
scars).  See 67 Fed. Reg. 49,590 - 49,599 (July 31, 2002). 
However, as noted above, the changed regulation may not be 
applied prior to the effective date.  See 38 U.S.C.A. § 
5110(g) (West 2002).  In this case, the veteran does not 
contend, and the evidence does not show, that a separate 
compensable rating is warranted for a lumbar scar, status 
post diskectomy.  The Board therefore finds that the veteran 
is not prejudiced by the consideration of the revised rating 
criteria for scars.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, in this case, the Board finds that there 
is no evidence to show that the veteran has compensable 
manifestations of a scar under any version of 38 C.F.R. § 
4.118.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2002 & 2005).  Consequently, the assignment of a separate, 
compensable evaluation for the postoperative scar is not 
warranted.

Entitlement to an Increased Rating under the Rating Criteria 
in Effect Prior to September 23, 2002

The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 20 percent 
under Diagnostic Code 5293.  

Evidence of record shows that the veteran suffered from 
chronic low back pain as well as herniated nucleus pulposus 
at L4-5 during active service.  In September 1996, the 
veteran underwent a L4-5 endoscopic diskectomy before 
separation from service in 1997.  While an October 1997 VA 
MRI report showed neural foraminal stenosis at L4-5, a 
September 1998 VA electromyogram was normal without evidence 
of peripheral neuropathy, nerve entrapment, myopathy, or 
radiculopathy.  VA treatment notes dated in September 1997, 
August 2000, and September 2000 as well private treatment 
notes dated in August 1999 showed complaints of chronic low 
back pain and findings of degenerative disc disease.  A 
September 1997 disability physical report located in the 
records obtained from the Social Security Administration 
showed findings of chronic low back pain secondary to 
degenerative disc disease and herniated nucleus pulposus at 
L4-5.  It was noted that the veteran had full motor strength 
with reduced sensation in his left lower extremity.      

A September 1998 VA examination report listed range of motion 
findings of the lumbar spine as flexion - bringing fingertips 
to the floor; hyperextension - 40 degrees; lateral flexion - 
35 degrees; and normal rotation.  In a May 2003 VA 
examination report, the examiner listed an impression of 
degenerative disc disease of the lumbar spine status post 
endoscopic diskectomy for left L4-5 herniated nucleus 
pulposus as well as noted that a June 2002 MRI report showed 
evidence of disc protrusions as L4-5 and L5-S1.  Lumbar spine 
range of motion test results were listed as flexion - 40 
degrees, hyperextension - 20 degrees, and lateral bending - 
25 degrees in the May 2003 report.  In a May 2005 VA 
examination report, it was noted that the veteran continued 
to complain of low back pain with radiation of pain to his 
left lower extremity.  Further, the veteran reported he had 
not sought treatment during the last year for his back 
disability and had received no medical therapy for his spine.  
The examiner noted that there was no evidence of muscle spasm 
or tenderness as well as no neurological deficits related to 
the veteran's lumbar disability.  Lumbar spine range of 
motion test results were listed as flexion - 80 degrees, 
extension - 40 degrees, lateral flexion - 30 degrees, and 
rotation - 30 degrees in the May 2005 report.   

The Board notes that these findings do not equate to severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  Evidence of record shows extended time periods 
where the veteran sought no medical treatment and underwent 
no medical therapy for his service-connected lumbar 
disability.  Further, none of the evidence of record shows 
that the veteran's lumbar disability was classified as 
severe.  Accordingly, the Board finds that the veteran's low 
back disability residuals do not warrant a 40 percent rating 
under Diagnostic Code 5293.  See 38 C.F.R. § 4.7 (2005).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the May 
2003 VA examination report, the examiner stated it was 
"conceivable" that pain and could further limit the veteran's 
function during flare-ups or with increased use.  However, 
the examiner indicated that it was "not feasible to attempt 
to express" the additional limitation of motion with any 
degree of medical certainty.  After considering the effects 
of the pain, weakness, tenderness, limitation of function, 
and fatigability, as described in the records of examination 
and treatment, the Board concludes that the disabling effects 
of the pain alone do not meet or more nearly approximate the 
criteria for an rating in excess of 20 percent under 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no a basis upon 
which to award the veteran a rating in excess of 20 percent 
under Diagnostic Code 5293.  Other Diagnostic Codes for the 
lumbar spine, which might provide for a higher disability 
rating, are not applicable.  It is not contended nor shown 
that the veteran's service-connected lumbar disability 
includes symptoms of ankylosis of the lumbar spine, severe 
limitation of motion, severe lumbosacral strain, or fracture 
of the spinal vertebra.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 through 5295 (2002).  

Entitlement to an Increased Rating under the Rating Criteria 
in Effect from September 23, 2002

Under the version of Diagnostic Code 5293 effective September 
23, 2002, intervertebral disc disease can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Evidence of record does not indicate that the veteran suffers 
from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  In fact, none 
of the evidence of record shows that the veteran has had an 
incapacitating episode due to his lumbar disability that 
required bed rest prescribed by a physician and treatment by 
a physician.

In terms of orthopedic manifestations, limitation of motion 
of the lumbar spine is rated under Diagnostic Code 5292.  
Limitation of motion of the lumbar spine is evaluated as 
slight (10 percent), moderate (20 percent), or severe (40 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  A September 1998 VA examination report listed range 
of motion findings of the lumbar spine as flexion - bringing 
fingertips to the floor, hyperextension - 40 degrees, lateral 
flexion - 35 degrees, and normal rotation.  Lumbar spine 
range of motion test results were listed as flexion - 40 
degrees, hyperextension - 20 degrees, and lateral bending - 
25 degrees in the May 2003 VA examination report.  Lumbar 
spine range of motion test results were listed as flexion - 
80 degrees, hyperextension - 40 degrees, lateral flexion - 30 
degrees, and rotation - 30 degrees in the May 2005 VA 
examination report.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran could be 
said to suffer from no more than moderate limitation of 
motion of the lumbar spine.  Under Diagnostic Code 5292, this 
would warrant a 20 percent disability evaluation.

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, a higher rating based on pain, weakness, limitation of 
motion, fatigue, tenderness, or limitation of function due to 
pain is not supported by the record.

Based on the medical evidence of record, the Board also finds 
that there are no objective compensable neurologic 
manifestations associated with the veteran's lumbar 
disability.  The Board recognizes the veteran's repeated 
subjective complaints of radiating pain and numbness in his 
lower extremities.  However, numerous VA neurological 
examination reports dated in September 1998, May 2003, and 
May 2005 as well as an August 1999 private treatment record 
showed no neurological findings related to the veteran's 
lumbar disability.

The Board has reviewed the rating criteria effective 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran ratings in excess of 20 percent 
for his service-connected lumbar disability.

Entitlement to an Increased Rating under the Rating Criteria 
in Effect from September 26, 2003

The schedule for rating disabilities of the spine, including 
intervertebral disc syndrome, was revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243(2005)).  To be assigned a rating in excess of 20 
percent, evidence of record must show findings of forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).

The evidence of record does not indicate that the veteran 
suffers from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  In fact, none of the evidence of record 
shows that the veteran has had an incapacitating episode due 
to his lumbar disability that required bed rest prescribed by 
a physician and treatment by a physician.

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As for the 
orthopedic manifestations, rated according to the current 
criteria, the Board notes that, in the September 1998, May 
2003, and May 2005 VA examination reports, the veteran's 
forward flexion was recorded as fingertips to the floor, 40 
degrees, and 80 degrees, respectively.  A September 1997 SSA 
report listed flexion as 30 degrees - 40 degrees.  Further, 
the veteran's combined range of motion of the thoracolumbar 
spine was calculated by the Board as 240 degrees in May 2005.  
The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the new criteria, these findings continue 
to support a 20 percent evaluation for orthopedic symptoms.  
Therefore, an evaluation in excess of 20 percent is not 
warranted under the rating criteria currently in effect, as a 
preponderance of the evidence does not show lumbar disability 
findings of forward flexion of 30 degrees or less or 
unfavorable ankylosis of the entire thoracolumbar spine. 

As discussed above, the Board also finds that there are no 
objective compensable neurologic manifestations associated 
with the veteran's service-connected lumbar disability.  

The criteria for a rating in excess of 20 percent under the 
final revised criteria in Diagnostic Code 5243 have not been 
met.  The Board finds that the evidence shows that the 20 
percent rating granted effective from June 1997, under the 
revised rating criteria for the service-connected lumbar 
disability residuals, is in accordance with the Schedule.  
The veteran's residuals of herniated nucleus pulposus status 
post endoscopic discectomy L4-5 do not meet or more nearly 
approximate the criteria for a rating in excess of 20 percent 
rating under Diagnostic Code 5243.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5243 (2005).

Extraschedular Rating

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected lumbar disability.  But, as discussed above, the 
presence of findings meeting the schedular criteria for an 
increased rating have not been shown.  In addition, it has 
not been shown that the service-connected lumbar disability 
alone has required frequent periods of hospitalization or 
produced marked interference with the veteran's employment.  
In this case, evidence of record does not show that the 
veteran's service-connected lumbar disability alone produced 
marked interference with the veteran's employment.  Evidence 
of record shows that the veteran is not currently employed.  
Further, in multiple May 2005 VA examination reports, the 
veteran stated that he stopped working for a hospice in April 
2005 because he could not "tolerate" working with other 
people as well as because he was unable to lift certain 
objects due to back pain.  For these reasons, the assignment 
of an extraschedular rating for the veteran's lumbar 
disability is not warranted.

II.  Entitlement to Service Connection - for Multiple Claimed 
Disabilities

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Further, arthritis, 
psychoses, and kidney calculi are included in the list of 
disorders under 38 C.F.R. §§ 3.307 and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's claims, 
the Board acknowledges the veteran's complaints -- in 
personal statements, VA treatment records, VA examination 
reports, and private treatment records -- that he suffers 
from current residuals of multiple claimed disabilities due 
to events during active service.  These lay statements alone, 
however, cannot meet the burden imposed by 38 C.F.R. 
§§ 3.303, 3.307, and 3.309 with respect to the relationship 
between events during service and his current complaints.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (a)(2) (2005).  

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In this case, for the reasons discussed below, 
the preponderance of the competent medical evidence 
establishes that the veteran does not suffer from a current 
left knee disability, a right knee disability, a left wrist 
disability, a left foot disability, a kidney disability, 
left-sided numbness with loss of use of the left arm, or 
alopecia areata due to disease or injury incurred or 
aggravated during his active military service, as pertinent 
physical findings are unremarkable.  As the Board finds that 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107 (West 2002).  Service connection for these claimed 
disabilities is not warranted, as discussed below.

Left Knee Patellofemoral Syndrome 

Service medical records show multiple complaints of left knee 
pain.  An August 1994 service record listed an assessment of 
left knee patellofemoral syndrome.  However, the veteran's 
February 1997 service separation examination report showed no 
diagnosis of a left knee disability.  In a September 1998 VA 
examination report, the veteran complained that his left knee 
was "weak" but did not report any edema or pain on motion.  
A September 1997 SSA physical report noted "some arthritis 
involving left knee joint," but the report also indicated 
that the veteran showed only slight tenderness and full range 
of motion of the left knee.  Moreover, later VA examination 
reports dated in May 2003 and May 2005 showed no findings of 
a left knee disability.  Consequently, the Board concludes 
that the preponderance of the evidence is against a finding 
of the presence of a current left knee disability, and that 
the claim for service connection must fail.  

Right Knee Disorder

Service medical records are void of any complaint, treatment, 
or diagnosis of a right knee disorder.  Later evidence of 
record -- including VA treatment notes and examination 
reports, SSA records, and private treatment records -- shows 
no findings of a right knee disorder.  In a September 1998 VA 
examination report, the veteran specifically stated that he 
had no problems with his right knee.  Consequently, the Board 
concludes that the evidence does not show the presence of 
right knee disability, and that the claim for service 
connection must fail.    

Left Wrist Disorder

Service medical records show an isolated notation in March 
1990 for bilateral tendonitis after complaints of 
intermittent wrist pain.  In September 1998 and May 2003 VA 
examination reports, the veteran complained of discomfort, 
stiffness, and intermittent pain in his left wrist.  VA 
examination reports dated in September 1998, May 2003, and 
May 2005, however, showed no findings of a left wrist 
disability, and an October 1999 private treatment note only 
reported possible tendinitis in the veteran's hands.  The 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran has a current left wrist 
disability.  Consequently, the claim for service connection 
must fail.

Left Foot Disorder

Service medical records are void of any complaint, treatment, 
or diagnosis of a left foot disorder.  A September 1998 VA 
examination report showed complaints of stiffness in the feet 
with sharping cramping pain on the soles of the feet.  
However, evidence of record including VA treatment notes and 
examination reports, records from SSA, and private treatment 
records, show no findings of a left foot disorder.  
Consequently, the claim for service connection for a left 
foot disability must fail.

Kidney Disorder

Service medical records show notations of left-sided 
abdominal and flank pain in June and August 1992.  It was 
further noted in 1992 that the veteran may suffer from 
"possible kidney stones".  However, urinanalysis and x-ray 
reports dated in August 1992 were negative.  In addition, 
later evidence of record -- including VA treatment notes and 
examination reports, records from SSA, and private treatment 
records -- show no findings of a kidney disorder.  In the 
absence of competent medical evidence supporting a finding of 
the presence of a current kidney disability, the claim for 
service connection must fail.
 
Left-Sided Numbness with Loss of Use of the Left Arm

Service medical records show a December 1996 notation of 
chest pain that radiated to the veteran's left arm.  A 
September 1998 VA neurological examination report showed no 
evidence of focal weakness, diminished strength, or sensory 
deficits in the veteran's upper extremities.  The examiner 
further noted that the veteran's residuals of a whiplash 
injury after a motor vehicle accident during service were 
resolved.  A June 2001 VA treatment note shows complaints of 
left shoulder pain with a radiating pain and a sensation of 
paresthesia in the left arm.  Upon examination, it was noted 
the sensation was intact with deep tendon reflexes at +1 
bilaterally and normal x-ray reports of the left shoulder as 
well as cervical spine.  In a May 2003 VA examination report, 
the examiner noted a history of cervical spine whiplash 
injury, intermittently symptomatic MRI scan from June 2002 
with evidence of cervical spine disc protrusions at C6-7 and 
C3-4.  However, the examiner indicated that the May 2003 
examination was unremarkable.  Further, the Board notes that 
the veteran has already been granted service connection for 
residuals of a whiplash injury under Diagnostic Code 5237 
(cervical strain).  In the absence of a separate disability 
manifested by left-sided numbness, the Board concludes that 
the claim for service connection for this disability must 
fail.      

Alopecia Areata

Service medical records are void of any complaint, treatment, 
or diagnosis of alopecia areata.  Evidence of record 
including VA treatment notes, records from SSA, and private 
treatment records, show no findings of alopecia areata.  The 
Board acknowledges that a September 1998 VA examination 
report noted two small areas of alopecia on the right lateral 
scalp and left occipital portion of the veteran's head.  
While the veteran reported that these areas appeared after 
active service in the Persian Gulf in 1991, the examiner 
noted that there was "no known cause" for the veteran's 
small areas of hair loss.  Moreover, in a May 2005 VA 
examination report, the examiner discussed the September 1998 
findings and indicated that it was "almost impossible to 
identify the previously described area of alopecia".  The 
examiner reported that the claimed area of alopecia "is 
impossible to distinguish from the veteran's surrounding skin 
at the scalp".  Further, the examiner noted that it would be 
"only with speculation" that he could relate the claimed 
area of alopecia to the veteran's military service.  Medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).      

If the veteran had had small patches of hair loss, they are 
no longer distinguishable.  In the absence of current, 
chronic disability, the Board concludes that the claim for 
service connection for alopecia areata must fail.

III.  Entitlement to Service Connection - for Disabilities 
Claimed as Due to an Undiagnosed Illness

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2005).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  See VBA 
Fast Letter 02-04 (January 17, 2002); 38 U.S.C. § 1117.

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. 
§ 3.317(a)(2)(i) (2003).

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provided that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  See VBA Fast Letter 02-04 
(January 17, 2002); 38 U.S.C. § 1117.

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
See 38 C.F.R. § 3.317(a)(1)(ii) (2005).  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(c) (2005).  If signs or symptoms have been attributed 
to a known clinical diagnosis in the particular veteran's 
case being considered, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b) 
(2005). There must be objective signs that are perceptible to 
an examining physician and other non-medical indicators that 
are capable of independent verification. There must be a 
minimum of a 6 month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3) (2005).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(c) (2005).

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War." The "Southwest 
Asia Theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. See 38 
C.F.R. § 3.317(d)(1) and (2) (2003).  In this case, the 
veteran's service personnel records indicate that he served 
in Southwest Asia (Saudi Arabia) in support of Operation 
Desert Shield/Desert Storm from October 1990 to May 1991.  
The Board concludes that the veteran meets the definition of 
"Persian Gulf veteran".

The Board must now determine whether any of the veteran's 
multiple claimed disorders can be classified as "qualifying 
chronic disability" that became manifest either during the 
veteran's service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more after service.

However, if any the veteran's claimed disabilities are 
attributable to a known diagnosis, consideration under the 
direct service connection provisions of 38 U.S.C.A. §§ 1110 
and 1131 is nevertheless warranted.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  In general, 
establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

In considering the veteran's claim, the Board acknowledges 
his complaints -- in personal statements, VA treatment 
records, VA examination reports, and private treatment 
records -- that he suffers from current residuals of stomach 
pain, diarrhea, memory loss, and nervous disorder with leg 
tremors due to events during active service.  These lay 
statements alone, however, cannot meet the burden imposed by 
38 C.F.R. §§ 3.303 and 3.317 with respect to the relationship 
between events during service and any of his current claimed 
undiagnosed illnesses.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) and (a)(2) (2005).  

The veteran contends that he currently suffers from stomach 
pain and diarrhea,  memory loss, and a nervous disorder 
manifested by leg tremors, all claimed as due to an 
undiagnosed illness as a result of his active service.  After 
a review of the evidence, the Board finds that these claims 
are not supported by the evidence, and must fail, for the 
reasons discussed below. Since the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Stomach Pain and Diarrhea

Competent medical evidence relates the veteran's complaints 
of stomach pain and diarrhea to other causes besides being in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  A September 1998 VA examination report noted a 
history of diarrhea but indicated that it was "most likely 
related to psychological problems".  A February 2000 private 
treatment record showed a notation of peptic ulcer disease.  
In the May 2005 VA examination report, it noted that the 
veteran's complaints of stomach pain and diarrhea, as well as 
other described symptoms including abdominal distention, were 
consistent with irritable bowel syndrome.  The examiner 
further indicated that it was more likely than not that the 
veteran's abdominal symptoms were related to psychological 
problems.  In addition, it was specifically noted in the 
report that the veteran's complaints of stomach pain and 
diarrhea were "not due to an undiagnosed illness".  
Consequently, the veteran's claim for service connection for 
stomach pain and diarrhea claimed as due to an undiagnosed 
illness must be denied.  

In addition, to an extent, the veteran is also claiming 
service connection for stomach pain and diarrhea on a direct 
basis.  Service medical records do not show that the veteran 
suffered from any form of chronic stomach pain or diarrhea 
during service.  Evidence discussed above noted that the 
veteran's complaints were related to psychological problems.  
Competent medical evidence of record does not show that the 
veteran's current claimed stomach and intestinal disability 
is etiologically related to his active military service.  
Consequently, the veteran's claim for service connection on a 
direct basis for stomach pain and diarrhea must also be 
denied.

Memory Loss 

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of memory loss.  Evidence 
of record including VA treatment notes and examination 
reports, SSA records, and private treatment records, show no 
objective findings of memory loss.  In a May 2005 VA 
examination report, the examiner specifically indicated that 
he found "no evidence of a memory problem as part of an 
undiagnosed illness".  Consequently, the veteran's claim for 
service connection for memory loss claimed as due to an 
undiagnosed illness must be denied.  

Moreover, to the extent that the veteran is also claiming 
service connection for a memory loss on a direct basis, this 
claim also must fail.  Service medical records do not show 
that he suffered from any form of memory loss during service, 
and competent medical evidence of record does not show that 
the veteran suffers from any current memory loss that is 
etiologically related to his active military service.  

Nervous Disorder Manifested by Leg Tremors 

In this case, the veteran's claimed disability was attributed 
to voluntary shaking of the legs in a September 1998 VA 
examination report.  It was further noted in an additional 
September 1998 VA examination report that the veteran has a 
habit spasm of motion of the right leg that jerks when he is 
emotionally upset and that is related to psychological 
problems as well as depression.  A December 2000 VA treatment 
note stated that no involuntary movement of the extremities 
was observed or reported.  In a May 2005 VA examination 
report, the examiner indicated that there was no evidence of 
tremors in the lower extremities and no evidence of an 
undiagnosed illness responsible for leg tremors.  Further, 
the Board notes that the veteran has already been granted 
service connection for depressive disorder, not otherwise 
specified, with anxiety symptoms and assigned a 50 percent 
rating under Diagnostic Code 9434.  Consequently, the 
veteran's claim for service connection for a nervous disorder 
manifested by leg tremors, claimed as due to an undiagnosed 
illness, must be denied.  

To the extent that this claim also includes service 
connection for a nervous disorder manifested by leg tremors 
on a direct basis, the claim also must fail.  Service medical 
records do not show that the veteran suffered from any form 
of nervous disorder manifested by leg tremors during service.  
Competent medical evidence of record does not show that he 
now suffers from a nervous disorder manifested by leg tremors 
that is etiologically related to his active military service.  

IV.  VCAA

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  As discussed below, VA 
fulfilled its duties to inform and assist the veteran on 
these claims.  Accordingly, the Board can issue a final 
decision because all notice and duty to assist requirements 
have been fully satisfied, and the veteran is not prejudiced 
by appellate review.

Moreover, VAOPGCPREC 8-2003 held that, if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.

In the present case, a substantially complete application for 
the veteran's service connection claims was received in 1997.  
Thereafter, in a rating decision dated in October 1998, the 
veteran's claim for entitlement to service connection for a 
lumbar disability was granted while the veteran's claims for 
entitlement to service connection for left knee, right knee, 
left wrist, kidney, left arm, alopecia, stomach, memory loss, 
and nervous disorder disabilities were denied.  In addition, 
a February 2005 RO rating decision assigned a 20 percent 
evaluation for the veteran's lumbar disability, also 
effective from June 13, 1997.  In this case, the issue 
concerning the evaluation of the veteran's lumbar disability 
was initially raised in a notice of disagreement following 
the assignment of the initial disability evaluation.  
VAOPGCPREC 8-2003 holds that the section 5103(a) notice need 
not be sent; rather, the procedures of section 7105(d) apply.  
Nonetheless, in a May 2001 letter from the RO and a March 
2004 letter from the Appeals Management Center (AMC), the 
veteran was notified regarding what information and evidence 
is needed to substantiate his claims, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the May 2001 and 
March 2004 letters was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by VA, 
and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   In addition, in this case, the VCAA was enacted 
in November 2000 after the original AOJ adjudication of the 
claim in 1998.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  Further, after the notice 
was provided, the case was readjudicated in a June 2005 
Supplemental Statement of the Case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's increased lumbar evaluation claim and claims of 
entitlement to service connection.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The letters from VA 
dated in May 2001 and March 2004 as well as the June 2005 
SSOC, complied with these requirements.    
 
Additionally, the Board notes that the March 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the March 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, records from 
SSA, private treatment records, and multiple VA examination 
reports have been obtained and associated with the file.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained or attempted to be obtained.  Further, the 
veteran's representative submitted a statement that indicated 
the veteran had no more evidence to submit regarding his 
claims in September 2005.  In addition, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The Board notes that the veteran was provided 
with multiple VA examinations during the course of his 
appeal.    

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in September 2003.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to an increased evaluation for herniated nucleus 
pulposus status post endoscopic discectomy L4-5 is denied.  

Entitlement to service connection for left knee 
patellofemoral syndrome is denied. 

Entitlement to service connection for right knee disorder is 
denied.

Entitlement to service connection for left wrist disorder is 
denied.

Entitlement to service connection for left foot disorder is 
denied.

Entitlement to service connection for kidney disorder is 
denied.

Entitlement to service connection for left-sided numbness 
with loss of use of the left arm is denied. 

Entitlement to service connection for alopecia areata is 
denied.

Entitlement to service connection for stomach pain and 
diarrhea, claimed as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for memory loss, claimed as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for a nervous disorder 
manifested by tremors of the legs, claimed as due to an 
undiagnosed illness, is denied.



_____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


